Citation Nr: 0519388	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  A July 2002 rating 
decision held that service connection for PTSD was not 
warranted because there was no confirmed diagnosis of PTSD 
and a verifiable stressor had not been established.   

The veteran alleges that she was sexually abused as a child 
and that her experiences throughout service resulted in her 
current PTSD.  The Board notes that service connection for 
PTSD was denied on a direct basis; however, the issue of 
entitlement to service connection for PTSD due to aggravation 
has not been addressed.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

The Board finds an additional VA medical examination is 
required for a medical opinion as to whether the veteran's 
has PTSD or any other psychiatric disorder that is related to 
service.

Accordingly, the case is REMANDED for the following 
action:

1.   The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a psychiatric disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.   The RO should schedule the veteran 
for a psychiatric examination for the 
purpose of determining the nature, 
etiology and approximate onset date of 
any psychiatric disorder, including PTSD.  
The claims folder must be made available 
to the VA medical examiner for review of 
the relevant documents in the claims file 
in conjunction with the examination.







A written opinion regarding the nature 
and etiology of any psychiatric disorder, 
specifically PTSD, with a complete 
rationale must be provided. The examining 
physician should provide opinions on the 
following, with a detailed rationale for 
each opinion:

a) The most likely etiology of any 
psychiatric disorder, specifically 
PTSD;

b) The most likely date of onset of 
any psychiatric disorder, including 
PTSD;

c)  Whether it is at least as likely 
as not (a 50
 percent or greater probability) 
that any psychiatric disorder, 
including PTSD, is etiologically 
related to any injury or disease in 
service;

d) Whether it is at least as likely 
as not (a 50
 percent or greater probability) 
that any psychiatric disorder, 
including PTSD, was aggravated 
during her period of active service.

3. After the RO has verified that all 
development requested above has been 
completed, the RO should again review the 
record. If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).







	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




